Civil action tried upon the following issues:
"1. In what amount, if anything, is the defendant indebted to the plaintiff? A. (by court): $6,200, subject to credit on notes and interest according to terms of notes and subject to amount allowed for counterclaim as of date of summons.
"2. In what amount, if anything, is the plaintiff indebted to the defendant because of his counterclaim? A. $3,000."
From a judgment on the verdict in favor of the plaintiff for $3,365.75 with interest from 18 March, 1929, the plaintiff appeals, assigning errors.
The record contains a number of exceptions which were the subject of earnest debate before us, and while some of them are not altogether free from difficulty, a careful perusal of the entire case leaves us with the impression that substantial justice had been accorded the parties, and that the result of the trial ought not to be disturbed.
The verdict and judgment will be upheld.
No error. *Page 811